Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim recites in part the limitation “after the fault has been cleared, returning the service ticket from the mobile communication terminal to the reporting center, wherein the returned service ticket comprises a photograph of the cleared fault and a location of the cleared fault.”  Because the claim does not feature any active recitation of a fault being cleared, e.g. as passively referenced in the limitation noted above, it is not clear whether the method of claim 1 actually requires performance of the referenced limitation, thereby rendering the claim as a whole vague and indefinite.  The Examiner recommends a clarifying amendment that makes definite that the claim requires the clearing of a fault.  Claims 2-6 depend from independent claim 1 as discussed above, and therefore include the same limitations; accordingly, the referenced dependent claims are likewise rejected accordingly.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10078805 (“Westlake”).
Regarding claim 1, WESTLAKE teaches a method for managing service requests (FIG. 21 teaching a framework of devices per FIG. 1, where FIG. 21 teaches how a user/resident can submit a repair/maintenance request via the framework and how that generated request is processed and managed by a centralized system/server/service to result in dispatching a user/technician to remedy the request (as summarized per column 1 line 57 – column 2 line 20)), the method comprising: 
receiving a report at a reporting center from a first mobile communication terminal associated with a user (column 1 line 57 – column 2 line 20, which teaches how a user/resident can submit a repair/maintenance request via the framework and how that generated request is processed and managed by a centralized system/server/service (and where a concrete example of aspect for problem reporting by the user/resident via their “mobile device with a camera” is provided at column 5 line 63 – , wherein the report includes a detected fault, a location of the fault, and a photograph of the fault taken by a camera of the mobile communication terminal (see the aforementioned concrete example per column 5 line 63 – column 6 line 18 of a user/resident reporting “a pipe to be repaired”, where the specifying of “location” and “photos”/”image taken by the user on a mobile device with a camera” are specifically described to clearly document and indicate the problem feature/item, e.g. as detected by the user/resident, such that a designated other user/technician can remedy the problem via the benefits of the taught framework); 
wherein the first mobile communication terminal determines the location of the fault (column 6 line 63 onwards discussing various approaches of sensed/determined position/location for the fault, e.g. via mobile device sensor, geolocation, GPS, RFID/NFC, QR code, etc.); 
creating a corresponding service ticket in the reporting center based on the report (FIG. 21, e.g. across the first two steps, specifically teaches that, as a function of the user/resident’s submission, a “work task” is created by the system/server/service); 
sending the service ticket from the reporting center to a second mobile communication terminal associated with a service representative, wherein the second mobile communication terminal receives the service ticket and displays the service ticket on an output unit (FIG. 21, e.g. across the second and third steps, teaches how the created work task is assigned to a second user / technician who is then equipped on their device to proceed to the location/position of the reported problem (column 2 lines 14-17, but also column 6 lines 56-59 mentioning “task completion guidance” as provided by the system to the second user / technician) and intuitively this second user/technician must necessarily receive the created work task so that they can perform the repair); and 
after the fault has been cleared, returning the service ticket from the mobile communication terminal to the reporting center, wherein the returned service ticket comprises a photograph of the cleared fault and a location of the cleared fault (signaling/reporting the completion of the assigned task .

Regarding claim 2, Westlake teaches the method as claim 1, further comprising closing the service ticket at the reporting center after verifying the cleared fault, wherein verifying the cleared fault comprises testing for conformity between the location of the fault and the location of the fault clearance (column 21 line 42 – column 22 line 3).

Regarding claim 3, Westlake teaches the method as claimed in claim 1, wherein the report further comprises user comments (column 6 lines 1-2 discussing that photo/image acquisition elements of reporting and creating a work task / problem “… may provide a replacement or complement to textual documentation …”, which clearly contemplates that the user can feasibly exercise “textual documentation” as mentioned to submit a work task / problem per the taught framework (which is equivalent to “user comments” as recited)).

Regarding claim 5, Westlake teaches the method as claimed in claim 1, further comprising analyzing a received report at the reporting center and, based on this analysis, enhancing the service ticket with at least one of a reference selected from the group consisting of: a reference to a required tool, a required consumable, required spare parts, a required repair time, and a required skill for a specialist (column 6 lines 20-36 discussing an optimization of work task assignment that is based on requisite “skills”, “training levels”, “technician training”, and “task completion speed” among other where the Examiner equates the aforementioned factors/considerations with the bolded elements in the claim’s recited Markush group/list).

Regarding claim 6, Westlake teaches the method as claimed in claim 1, further comprising determining a location of the report and a location of the fault clearance using a position-determining system with the respective mobile communication terminal and corresponding geographic coordinates of the installed software application (column 6 line 63 onwards discussing various approaches of sensed/determined position/location for the fault, e.g. via mobile device sensor, geolocation, GPS, RFID/NFC, QR code, etc.).

Regarding claim 8, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites that “… the second mobile communication terminal is configured to display the location of the fault and navigate the service representative to said location …”, which screenshots such as FIG. 9 of the cited reference are intended to accomplish.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, Westlake teaches the ticket management system as claimed in claim 8, wherein, the software application for sending the report can be installed on the mobile communication terminal of the user (FIG. 7 providing a screenshot for a software mechanism/app for submitting a work entry from a user’s mobile device for example).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Westlake in view of Japanese Patent No. 02002197211A (“Miyazawa”).
Regarding claim 4, Westlake teaches the method as claimed in claim 1, as discussed above.  The aforementioned reference clearly teaches the documentation and imaging/photography of a problem that needs addressing by a technician / repair personnel, e.g. as discussed per claim 1 (see for example Westlake’s column 5 line 63 – column 6 line 18).  Hence, it is feasible that the documenting and imaging/photography aspects as discussed per the cited-to portion is sufficient to teach the further limitation wherein the report further comprises a deficiency state, e.g. where the documentation/photo may constitute a reporting of an item that is deficient or is otherwise expressive of its state per se.  However to the extent that Westlake alone is not sufficient, the Examiner further relies upon MIYAZAWA to teach what Westlake may otherwise lack, see e.g. Miyazawa’s comparable repair service/framework which contemplates that “repair request information” may include “failure status of a product” (see paragraph for “Solution”).
Westlake and Miyazawa both relate to item/object repair systems and the communication/synergy considerations relating thereto.  The aforementioned reference are therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westlake’s framework and reporting elements to include Miyazawa’s “failure status” feature, with a reasonable expectation of success, to express failure/problem conditions in a way that might be easily understood due to its standardization.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2012/0284077 (“Xiao”)
US 2012/0022700 Drees
US 2007/0225849 Norbeck
US 2002/0180599 Broker
US 2016/0224947 Ishimaru
US 2014/0101058 Castel
US 2003/0130820 Lane
US 2002/0194319 Ritchie
US 2005/0222889 Lai
US 2015/0287318 Nair
US 2014/0337479 Stangas

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174